This matter came on for further consideration upon the filing on November 13, 2000, by relator, Dayton Bar Association, of a motion to transfer monitoring responsibilities. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and hereby is, granted. It is further ordered that all duties and responsibilities assumed by the Toledo Bar Association are now to be assumed by relator, Dayton Bar Association. It is further ordered that all other provisions of the April 18, 2000 order of this court are to remain in effect.